         Case 1:17-cr-00548-PAC Document 115 Filed 07/17/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        July 17, 2019

Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        On July 3, 2019, the parties submitted a proposed scheduling order for the Court’s
consideration. Pursuant to the Court’s request, the parties hereby submit a revised proposed
scheduling order, which is attached as Exhibit A to this letter. The revised scheduling order
includes all of the proposed dates set forth in the July 3 proposed schedule, as well as deadlines to
file opposition and reply papers in connection with the defendant’s pretrial suppression and
discovery motions. The parties believe that the revised scheduling order accounts for all remaining
pretrial deadlines in this case.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney


                                                  By:                /s/
                                                        Sidhardha Kamaraju / Matthew Laroche
                                                        Assistant United States Attorneys
                                                        Tel.: 212-637-6523/2420


Cc: Defense Counsel (via ECF)
    Daniel Hartenstine, Court Information Security Officer
